 Case 6:20-cr-00078-PGB-DCI Document 12 Filed 06/01/20 Page 1 of 1 PageID 34




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                       CASE NO. 6:20-cr-00078-PCB-DCI

MAX CHAMBERS,

         Defendant.
-----------------------------------------------------/

                                    APPEARANCE OF CO-COUNSEL

         COMES NOW Brett McIntosh, Esquire, and am admitted or otherwise authorized to

practice in this Court, and files this notice of appearance as co-counsel for Defendant, MAX

CHAMBERS. Undersigned counsel requests that all pleadings, correspondence, and other

communications related to this cause be directed to undersigned counsel at the address specified

below.

Dated: June 1, 2020

                                                         McINTOSH LAW


                                                         ___/S/_Brett McIntosh__________
                                                         BRETT McINTOSH, ESQUIRE
                                                         Florida Bar No. 993972
                                                         KEVIN M. GRIFFITH, ESQUIRE
                                                         Florida Bar No. 0102647
                                                         Attorney for Defendant
                                                         766 Hudson Avenue, Suite B
                                                         Sarasota, Florida 34236
                                                         (941) 364-8002
                                                         (941) 957-0706 Facsimile
                                                         jmacnicol@mcintoshlaw.biz
                                                          bmcintosh@mcintoshlaw.biz
